Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims1-12, 14, 16-20 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the independent claim 1,11,20  wherein the prosecution history  including the new amendment as a whole makes clear the reasons for allowance.
Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in these independent claims, the claims are deemed patentable over the prior art.Claims 2-10, 12, 14, 16-19 are also allowed as being directly or indirectly dependent of the allowed base claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449.  The examiner can normally be reached on M-F: 9:00AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819